DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 20, 2020, with respect to claim 1 have been fully considered but they are not persuasive. 
2.	Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Woychik et al. (US Publication 2015/0270209) is relied upon to disclose the direct bonding of two elements. 
3.	Applicant’s arguments, see pages 8-9 of Remarks, filed November 20, 2020, with respect to claim 17 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 
4.	On pages 10-11 of Remarks, Applicant argues that the prior art rejection of Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A was referenced) fails to disclose the limitation of a first insulating substrate and first adhesive formed of different materials and a second insulating substrate and a second adhesive formed of different materials. Further, the Applicant argues that there is no motivation to incorporate the teachings of Yamada into the invention described by Tanaka. 
5.	The Examiner respectfully disagrees with the above assertion. As disclosed by Yamada et al., for the purposes of reducing of an entire multilayer capacitor, the embedded capacitor (20 – Figure 1, ¶61) is surrounded by a first and second resinous material (31, 32 – Figure 1, ¶30) having different amounts of silica filler to adjust the a difference in Young’s modulus of the two 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1, 5, 6, 9, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein).

    PNG
    media_image1.png
    518
    847
    media_image1.png
    Greyscale

Figure 10 of Tanaka with Examiner’s Comments (Figure 10EC)
In re claim 1, Tanaka discloses a microelectronic device comprising: 
a first insulating substrate (S1 – Figure 10EC, ¶41; Note that the Examiner is taking the hardened resin layer to be a substrate); 
a capacitor (120 – Figure 10, ¶79) having a first surface (top surface of 120 – Figure 10) and a second surface (bottom surface of 120 – Figure 10) opposite the first surface, the first surface of the capacitor mechanically coupled to the first insulating substrate (S1 – Figure 10EC; Note that although the capacitor is not directly contacting the first insulating substrate, it is still mechanically coupled and attached to the first insulating substrate); 
a second insulating substrate (S2 – Figure 10EC; Note that the Examiner is taking the hardened resin layer to be an insulating substrate), the second surface of the capacitor (bottom 
an insulating element (combination of 30, S3, 34 – Figure 3(D), Figure 10EC, ¶82, ¶96) comprising a first adhesive (S3 – Figure 10EC) and a second adhesive (34 – Figure 3(D)), the insulating element disposed between the first and second insulating substrates (S1 and S2 – Figure 10EC); and 
a first interconnect (IC1 – Figure 10EC, ¶41; IC1 corresponds to the via-hole element 160 and 60 above and below element 120) extending through the first insulating substrate (S1 – Figure 10EC) and a portion of the insulating element (combination of 30, S3, and 34 – Figure 3(D), Figure 10EC) to electrically connect to a first terminal (left 124 – Figure 10, ¶88) of the capacitor. The interconnect is electrically connected to vias that lead to the capacitor element, 120. 	The first surface of the capacitor (top surface of 120 – Figure 10EC) is mechanically coupled to the first insulating substrate (S1 – Figure 10EC) by way of the first adhesive (S3 – Figure 10EC) and the second surface of the capacitor (bottom of 120 – Figure 10EC) is mechanically coupled to the second insulating substrate (S2 – Figure 10EC) by way of the second adhesive (34 – Figure 3(D), Figure 10EC, ¶96).
Tanaka does not disclose wherein the first insulating substrate and the first adhesive are formed of different materials, and the second insulating substrate and the second adhesive are formed of different materials.
Yamada discloses incorporating a different amount of filler material in both first and second resin adhesive layers (31, 32 – Figure 1, ¶47, ¶61) surrounding a capacitor component (20 – Figure 1, ¶61) attached to a ceramic substrate (11 – Figure 1, ¶38, ¶44) to reduce the propagation of vibrations of the electronic element (¶53, ¶57). 

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the adhesive materials as described by Yamada to reduce vibration of the component. 
In re claim 5, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein the insulating element (combination of 30, S3, and 34 – Figure 3(D), Figure 10EC) comprises a molding compound (34 – Figure 3(D), ¶96, Figure 10) disposed about portions of the capacitor (120 – Figure 10).
In re claim 6, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein the insulating element (combination of 30, S3, and 34 – Figure 3(D), Figure 10EC) comprises a third intermediate insulating substrate (30 – Figure 10) disposed about the capacitor (120 – Figure 10) between the first and second insulating substrates (S1 and S2 – Figure 10EC).
In re claim 9, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka further discloses a second interconnect extending through the first insulating substrate, the first interconnect (IC1 – Figure 10EC) connected to a first terminal (left 124 – Figure 10, ¶88) of the capacitor at a first side of the capacitor (120 – Figure 10) and the second interconnect (IC2 – Figure 10EC) connected to a second terminal (right 124 – Figure 10) at the first side, the first terminal of a different type from the second terminal (Figure 10). 
In re claim 23, Tanaka in view of Yamada discloses a microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein a bottom surface of the first insulating substrate (bottom surface of S1 – Figure 10EC) that faces the capacitor (120 – Figure 10EC) comprises a generally planar surface (Figure 10EC). Note that the Examiner is taking this to be ‘generally’ planar. 
In re claim 24, Tanaka in view of Yamada discloses a microelectronic device of Claim 23, as explained above. Tanaka further discloses an upper surface of the second insulating substrate (upper surface of S2 –Figure 10EC) that faces the capacitor (120 – Figure 10EC) comprises a generally planar surface (Figure 10EC). Note that the Examiner is taking this to be ‘generally’ planar.
In re claim 25, Tanaka in view of Yamada discloses a microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein the first interconnect (IC1 – Figure 10EC) comprises a first portion (160 – Figure 10EC) that extends through the first insulating substrate (S1 – Figure 10EC) and a second portion (60 – Figure 10EC) that extends through the insulating element (combination of S3, 30, and 34 – Figure 10EC), the first portion disposed directly over the second portion (Figure 10EC).

2.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein) and in further view of Lee et al. (US Publication 2014/0116761).
In re claim 7, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka does not disclose wherein a coefficient of thermal expansion (CTE) of one or more of the first and second insulating substrates is no more than 5 ppm/°C.
Lee discloses for the purposes of miniaturization, substrates exhibiting lower CTE values are preferred to avoid warpage (¶7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose substrates having a desired CTE when attempting to decrease the size of the overall product, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 8, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka does not disclose an overall effective coefficient of thermal expansion (CTE) of the microelectronic device is no more than 7 ppm/°C.
Lee discloses for the purposes of miniaturization, substrates exhibiting lower CTE values are preferred to avoid warpage (¶7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose substrates having a desired CTE when attempting to decrease the size of the overall product, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

3.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein) and in further view of Yamamoto et al. (US Publication 2007/0045814).
In re claim 10, Tanaka in view of Yamada discloses the microelectronic device of Claim 9, as explained above. Tanaka does not disclose a third terminal at a second side of the capacitor and a fourth terminal at the second side, the third terminal of a different type from the fourth terminal.
Yamamoto discloses an embedded capacitor (101 – Figure 12, ¶56) within a substrate (11c – Figure 12, ¶99) that has multiple interconnects (43, 47, 162 – Figure 10, ¶57, ¶99) that are electrically connected to multiple terminals , including different third and fourth terminals (116 – Figure 10, ¶70) on both sides of the capacitor body (Figure 12).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor structure of Yamamoto, including the . 

4.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein) and in further view of Woychik et al. (US Publication 2015/0270209).
In re claim 11, Tanaka in view of Yamada discloses a bonded structure comprising the microelectronic device of Claim 1, as explained above. Tanaka further discloses an element (140 – Figure 10, ¶79) bonded to the microelectronic device through solder (76U – Figure 10, ¶81).
Tanaka does not disclose the element directly bonded to the microelectronic device without an intervening adhesive.
Woychik discloses a direct bonding method to be an alternative to bonding through the use of solder (¶54).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the direct bonding technique, as described by Woychik, to bond the two elements together by using fewer materials and reducing cost. 

5.	Claims 12-14, 16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2015/0062846) in view of Woychik et al. (US Publication 2015/0270209).
In re claim 12, Kim discloses a microelectronic device, comprising: 
an insulating material (160, 110, 165 – Figure 18, ¶26-¶28) having a first surface (upper surface of 160 – Figure 18) and a second surface (lower surface of 165 – Figure 18) opposite the first surface; 

a first generally planar non-deposited insulating substrate (upper 180 – Figure 18, ¶26) mechanically coupled to the capacitor by way of a first adhesive (160 – Figure 18) and disposed over the first surface of the insulating material (upper surface of 160 – Figure 18), the first generally planar non-deposited insulating substrate comprising an interconnect layer (any horizontal layer comprising 171– Figure 18, ¶77) disposed on the first surface of the insulating material, and arranged to electrically couple one or more terminals (¶40, Figure 18) of the capacitor to one or more interconnects (171 – Figure 18, ¶86) at or extending through the first surface of the insulating material (Figure 18, ¶86);  -3-Application No.: 15/856391 Filing Date:December 28, 2017
a second generally planar non-deposited insulating substrate (lower 180 – Figure 18) mechanically coupled to the capacitor by way of a second adhesive (165 – Figure 18) and disposed over the second surface of the insulating material (lower surface of 165 – Figure 18).
Kim does not disclose an element body directly bonded to the first generally planar non-deposited insulating substrate without an intervening adhesive. 
Woychik discloses a direct bonding method to be an alternative to bonding through the use of solder (¶54).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the direct bonding technique, as described by Woychik, to bond the two elements together by using fewer materials and reducing cost. 
In re claim 13, Kim in view of Woychik discloses the microelectronic device of Claim 12, as explained above. Kim further discloses wherein the capacitor (200 – Figure 18) is completely embedded within the insulating material (160, 110, 165 – Figure 18).
In re claim 14, Kim in view of Woychik discloses the microelectronic device of Claim 12, as explained above. Kim further discloses wherein the insulating material comprises the first adhesive (160 – Figure 18) and the second adhesive (165 – Figure 18).
In re claim 16, Kim in view of Woychik discloses the microelectronic device of Claim 12, as explained above. Kim further discloses a molding compound (110 – Figure 18) disposed about portions of the capacitor (200 – Figure 18), the insulating material (160, 110, 165 – Figure 18) further comprising the molding compound (¶27).
	In re claim 26, Kim in view of Woychik discloses the microelectronic device of Claim 12, as explained above. Kim further discloses the first generally planar non-deposited insulating substrate (upper 180 – Figure 18) comprises an interconnect (any remaining 171 – Figure 18) extending through the first generally planar insulating substrate (Figure 18).


Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first adhesive comprises solder. 
Claims 17 and 19-22 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a passive electronic component having a first surface directly bonded to an element in which the anode of the passive electronic component is directly bonded to the anode of the element without an intervening adhesive, the cathode of the passive electronic component is directly bonded to the cathode of the element without an intervening adhesive, and a non-conductive field region directly bonded to a non-conductive field region of the element. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848